NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 29 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PHILLIP D. JACKSON,                             No.    17-56685

                Plaintiff-Appellant,            D.C. No. 5:17-cv-00044-CAS-KK

 v.
                                                MEMORANDUM*
NATIONSTAR MORTGAGE LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                             Submitted May 21, 2019**

Before:      THOMAS, Chief Judge, LEAVY and FRIEDLAND, Circuit Judges.

      Phillip D. Jackson appeals pro se from the district court’s order dismissing

his action alleging Fair Debt Collection Practices Act (“FDCPA”) and state law

claims arising out of terminated foreclosure proceedings. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under Federal Rule of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Civil Procedure 12(b)(6) for failure to state a claim. Daniels-Hall v. Nat’l Educ.

Ass’n, 629 F.3d 992, 998 (9th Cir. 2010). We affirm.

       The district court properly dismissed Jackson’s FDCPA claim under 15

U.S.C. § 1692f(6) because Jackson failed to allege facts sufficient to show that

defendants’ conduct was unfair or unconscionable. See 15 U.S.C. § 1692f(6)

(prohibiting unfair or unconscionable conduct in enforcing a security interest);

Dowers v. Nationstar Mortg., LLC, 852 F.3d 964, 971 (9th Cir. 2017) (discussing

protections for borrowers set forth in § 1692f(6)).

       The district court properly dismissed Jackson’s state law claims premised on

Jackson’s contention that defendants lacked an interest in the loan or the property

because Jackson to failed to allege facts sufficient to state any plausible claim for

relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal, “a

complaint must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face” (citation and internal quotation marks

omitted); Daniels-Hall, 629 F.3d at 998 (“We are not . . . required to accept as true

allegations that contradict . . . matters properly subject to judicial notice . . . .”).

       The district court did not abuse its discretion by taking judicial notice of

certain public records. See Lee v. City of Los Angeles, 250 F.3d 668, 688-89 (9th

Cir. 2001) (setting forth standard of review and describing documents that a district

court may take judicial notice of when ruling on a Rule 12(b)(6) motion).


                                             2                                       17-56685
      We do not consider Jackson’s Truth in Lending Act rescission and

accounting claims because Jackson failed to replead them in his operative

complaint. See Lacey v. Maricopa County, 693 F.3d 896, 925 (9th Cir. 2012)

(claims dismissed with leave to amend are waived if not repled).

      The district court did not abuse its discretion by denying Jackson’s motion

for reconsideration under Federal Rule of Civil Procedure 59(e) because Jackson

failed to establish any basis for relief. See Sch. Dist. No. 1J Multnomah Cty., Or.

v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and requirements for reconsideration).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       17-56685